—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Garry, J.), dated October 9, 2001, as granted that branch of the defendant’s motion which was, in effect, for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant established its entitlement to judgment as a matter of law, thereby shifting the burden to the plaintiff to submit admissible evidence establishing a triable issue of fact (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). In opposition to the defendant’s motion, the plaintiff failed to come forward with evidence sufficient to raise a triable issue of fact as to whether it incurred any actual loss as a result of the defendant’s failure to promptly record the plaintiff’s mortgage (see Winegrad v New York Univ. Med. Ctr., supra; Grunberger v Iseson, 75 AD2d 329). Altman, J.P., S. Miller, Adams and Mastro, JJ., concur.